Citation Nr: 0031882	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder from November 25, 1996 to January 
2, 1997.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to May 1971.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky and a July 2000 rating decision by the Muskogee, 
Oklahoma RO. 

The veteran's claim was remanded by the Board for further 
development in October 1998.  No reply was received from 
letters sent to St. Anthony Hospital, and to private 
physicians requesting copies of medical treatment records 
concerning the veteran.  The development has been completed 
to the extent possible and the veteran's claim is now ready 
for review by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  Since November 25, 1996, the veteran's service-connected 
post-traumatic stress disorder (PTSD) has been manifested by 
symptoms of unprovoked irritability and difficulty in 
adapting to stressful circumstances at work, requiring 
extensive absence from work on sick leave.


CONCLUSION OF LAW

The criteria for a 70 percent rating for post-traumatic 
stress disorder, from November 25, 1996, have been met.  38 
U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  The Board notes 
that effective November 7, 1996, the criteria for rating PTSD 
were changed.  Since the veteran's claim was received on 
November 25, 1996, the criteria piror to November 7 are not 
for consideration.  
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
post-traumatic stress disorder.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

The veteran asserts that he is entitled to a 100 percent 
rating for post-traumatic stress disorder.  He was granted 
service connection and a 10 percent rating for post-traumatic 
stress disorder by rating action in May 1995.  The 10 percent 
rating was made effective from August 1994.  The veteran's 
current claim for an increased rating was received on 
November 25, 1996.  By rating decision in March 1997, the 
veteran's post-traumatic stress disorder rating was increased 
to 30 percent effective from November 25, 1996.  By rating 
action in March 2000 the veteran's rating for post-traumatic 
stress disorder was increased to 50 percent effective from 
January 2, 1997.

The veteran submitted outpatient treatment records from a 
private physician, dated from November 1996 to March 1997.  A 
November 1996 note indicates that the veteran was very 
stressed about a co-worker, a supervisor and about a false 
charge brought against him at work.  The impression was post-
traumatic stress disorder, progressively worse.  A March 1997 
outpatient record indicates that the veteran remained guarded 
and paranoid.  He was noted to have minimal insight.  He had 
been off from work for four months.

On VA examination in December 1996 the veteran complained of 
sleeplessness, bad dreams, nightmares, being edgy, irritable, 
depressed, lack of motivation to do anything, flashbacks, and 
difficulty trusting people.  The veteran reported that a co-
worker was a conscientious objector from Korea and the co-
worker had made statements that the veteran had threatened to 
kill him.  The statements brought back memories to the 
veteran of dead persons who died to protect his rights.  The 
examiner noted that the veteran had recently been placed on 
30 days medical leave at his job because of conflicts and 
distrust of co-workers and supervisors.  The veteran was 
noted to work for a corrections department, and that he had 
been at that job for 11 years.  

Objectively, the veteran was tense, guarded, distant and 
somewhat distrustful.  He was casually dressed in clean 
clothing.  He sat on the edge of his chair and frequently 
changed positions.  Facies was reddened and he became 
agitated when talking about repressing his anger for his own 
good.  The veteran was coherent and goal directed.  No 
delusions or hallucinations were elicited.  Mood was 
depressed and affect was flattened.  The veteran was oriented 
times three and had no memory impairment.  His insight was 
adequate.  The impression included post-traumatic stress 
disorder.  The veteran's psychosocial and environmental 
problems were noted to be severe due to poorly controlled 
aggressive impulses and difficulty relating with co-workers.  
The veteran's global assessment of functioning was from 60 to 
65.  The examiner noted that based on the evidence in the 
veteran's file and from the evaluation, there appeared to 
have been a significant progression of the veteran's post-
traumatic stress disorder.  He had been having more frequent 
and more intense intrusive thoughts, increasing difficulty 
controlling his anger and disturbances in interpersonal 
relationships, primarily with co-workers and supervisors.

The veteran submitted January and June 1997 letters from his 
employer.  The employer stated that the veteran had been 
placed on sick leave after evidencing emotional problems such 
as unfounded suspicions, unbridled anger aimed at a co-
worker, unrelenting hostility aimed at a co-worker, pre-
occupation with complaints, inability to satisfactorily 
perform assigned duties, and jeopardizing the peace and 
tranquility of the work environment.  The January 1997 letter 
indicates that the veteran had a counseling session on 
October 3, 1996 in which the veteran was instructed to cease 
making any threats toward fellow employees.  At that time the 
veteran was put on administrative leave for three days.

Records of the veteran's sick leave benefits show that the 
veteran was out on sick leave from November 1996 until 
February 1998.

A VA Form 119, Report of Contact, dated in October 1999 
indicates that one of the veteran's employers was contacted.  
It was reported that the veteran worked 40 hours a week from 
September 1998 through July 1999 at a correctional center.  
The veteran had been employed since that time at a different 
correctional center.

On VA examination in December 1999 the veteran reported that 
his post-traumatic stress disorder symptoms were getting 
worse.  He complained of bad dreams, flashbacks, sleeping 
problems, talking to self, loss of recent memory, difficulty 
controlling anger, irritability, and hypervigilance.  The 
veteran asserted that he could hardly get to sleep. When he 
finally got to sleep he had bad dreams.  He got up three to 
four times a night.  He had sweating and was scared.  The 
veteran walked around the house to make sure that the doors 
were locked and make sure that nobody was coming.  He owned 
several guns and kept them in a safe place.  He had recurrent 
dreams almost daily.  He dreamed of dead and dying people in 
Vietnam and of employees prosecuting him.  The veteran 
reported that he remained hypervigilant most of the time and 
that his wife did not sleep with him anymore.  He had no 
close friends and could not get close to anybody.  He had 
problems controlling his impulses and he tried to keep his 
mind occupied all the time at work.  The veteran's 
medications included Zoloft and Xanax.  

Objectively, the veteran was fairly well groomed with slight 
psychomotor retardation.  He talked in a soft voice.  He 
avoided eye contact several times during the interview.  He 
was alert and oriented.  Immediate memory was appropriate.  
Speech was coherent.  He talked about Vietnam, his 
nightmares, the flashbacks and his experiences.  The veteran 
reported no delusions, and no suicidal or homicidal 
ideations.  There were no perceptual disturbances.  The 
veteran said that he thought about his employees a lot.  
Insight and judgment were intact.  The diagnoses included 
post-traumatic stress disorder and depression.  The veteran's 
GAF was 50.  The examiner stated that the veteran was able to 
work.

A 30 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The December 1996 VA examiner attributed the veteran's 
psychiatric disability to post-traumatic stress disorder.  
The veteran was depressed and his affect was flattened.  He 
was noted to have poorly controlled aggressive impulses and 
difficulty relating with co-workers.  Letters from the 
veteran's employer indicate that the veteran had mental 
problems such as unfounded suspicions, unbridled anger, 
unrelenting hostility, pre-occupation with complaints, 
inability to satisfactorily perform assigned duties, and 
jeopardizing the peace and tranquility of the work 
environment, at least as far back as October 1996.  He was 
placed on three days of administrative leave due to those 
problems in October 1996.  Then he was put on extended sick 
leave due to his psychiatric disability from at least 
November 1996 to February 1998.  The Board is of the opinion 
that this evidence shows that the veteran had impaired 
impulse control (such as unprovoked irritability), difficulty 
in adapting to stressful circumstances at work and an 
inability to establish and maintain effective relationships, 
such that he met the requirements for a 70 percent rating for 
post-traumatic stress disorder from November 25, 1996.

The December 1996 and December 1999 VA examination reports 
indicate that the veteran had good hygiene, was fully 
oriented, and had coherent speech.  The record also indicates 
that the veteran has been employed since at least September 
1998.  Since November 25, 1996, the veteran has not been 
shown to have persistent delusions, hallucinations, grossly 
inappropriate behavior or any other deficiencies of thinking, 
memory, mood, judgment or other symptomatology of such 
severity as to result in total occupational and social 
impairment.  The recent VA examiner has stated that the 
veteran was able to work.  In the Board's opinion therefore, 
the veteran does not meet the criteria for a 100 percent 
rating for post-traumatic stress disorder.


ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder, from November 25, 1996, is granted, subject to the 
law and regulations governing the award of monetary benefits.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


